Citation Nr: 0513160	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  99-10 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability resulting from a staphylococcus (staph) 
infection incurred during a VA hospitalization in January 
1998.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Mother, and Brother


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 1998.  In February 2002, the veteran appeared at 
a hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The case was remanded to the RO for 
additional development in May 2003.


FINDINGS OF FACT

1.  The veteran was hospitalized in a VA facility in January 
1998 for a lumbar diskectomy; as a result, he incurred a 
staph infection, which eventually resulted in lumbar spinal 
epidural abscess, as well as deep soft tissue infection and 
evidence of diskitis, necessitating two additional back 
surgeries, and resulting in additional lumbar spine 
disability.

2.   There was no carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.  

3.  The evidence is in equipoise as to whether the recurrent 
lumbar spinal epidural abscess, as well as deep soft tissue 
infection and evidence of diskitis, which resulted in 
additional lumbar spine disability, were reasonably 
foreseeable.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for additional lumbar spine disability as 
caused by VA hospitalization in January 1998 have been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred a staph infection 
during a VA hospitalization for lumbar diskectomy in January 
1998, due to VA negligence, which necessitated two subsequent 
surgeries and has resulted in chronic disability.  

VA medical records show that the veteran was treated for low 
back pain radiating to both lower extremities, with 
occasional stress incontinence. on numerous occasions during 
1997, which failed to improve with conservative treatment.  
An evaluation in January 1998 disclosed a right herniated 
nucleus pulposus at L4-5.  

He was hospitalized from January 19 to 21, 1998, for right 
L4-5 microdiscectomy.  The surgery was accomplished without 
complications, and he was discharged to home with his wound 
healing well.  The pathology report disclosed fragments of 
soft tissue consistent with degenerating fibrocartilage, with 
no inflammation in the specimen.  

However, when he returned to have his sutures removed on 
January 29, 1998, the wound was noted to be erythematous, 
with pus expressed with suture removal.  Ankle dorsal- and 
plantar flexion were 5/5, and the assessment was that he had 
a superficial wound infection.  He was started on oral 
antibiotics; however, he had increased back pain and 
radicular symptoms while on appropriate antibiotics for the 
organism identified by culture of the drainage.  He had not 
had any systemic signs of infection nor had he had any 
significant neurologic change.  He was hospitalized from 
February 4 to 7, 1998, for revision of the lumbar wound.  On 
examination, , the back wound had purulent drainage from the 
inferior end of the incision.  During the surgery, a small 
dural tear and cerebrospinal fluid leak occurred.  He was 
treated with intravenous antibiotics.  By the 4th 
postoperative day, he was ambulating independently, and had 
only minimal persistent drainage from the lumbar incision  
and he was therefore discharged to home.  

After that the veteran continued to experience low back pain.  
On March 6, 1998, he presented to the emergency room, after 
two days of progressively worsening lower back and lower 
extremity pain.  A computerized tomography (CT) scan showed a 
probable abscess, and he was transferred to another VA 
facility for evaluation and treatment of a suspected 
recurrent lumbar spinal epidural abscess, confirmed on 
magnetic resonance imaging (MRI) scan, as well as deep soft 
tissue infection and evidence of diskitis.  He underwent a 
repeat lumbar wound revision.  Subsequently, on March 16, he 
underwent placement of a Hickman catheter, for the 
administration of long term antibiotics; the diagnosis noted 
on the operative report was osteomyelitis.  

He was discharged on March 21, 1998, and outpatient records 
dated through April 1998 show his treatment with intravenous 
antibiotics.  On April 17, 1998, while still on antibiotics, 
a neurosurgery consult was obtained, which resulted in an 
impression of: left L5 radiculopathy from inflammatory 
reaction at L4-5, nerve root still appears somewhat injured, 
and sympathetic tone appears dysregulated.  

A January 2003 Veterans Health Administration (VHA) opinion, 
which was obtained by the Board, noted that the veteran's 
infection had resolved, but he continued to have back pain 
and leg weakness.  The opinion also noted that the standard 
of care for the disc herniation  and subsequent complication 
was acceptable, including the dural tear, which, the doctor 
said, did not cause any adverse affect.  The doctor also 
opined that it was unlikely that the alleged pillow transfer 
between the patients had anything to do with the development 
of the infection.  The doctor concluded that some of the 
residual symptomatology may be related to the infection.  He 
explained that patients who had post-operative deep 
infections often continued with chronic back and leg pain, 
which may be related to scarring or arachnoiditis.  

In an October 2003 addendum, the doctor said that a 
postoperative staph infection was reasonably foreseeable, 
noting that postoperative staph infections as well as other 
nosocomial infections were a complication of surgical 
procedures, which had been addressed with the veteran prior 
to the surgery, and his infection was consistent with other 
reasonably foreseeable postoperative complications.  

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  A disability 
is considered a qualifying additional disability under the 
law if it is not the result of the veteran's own willful 
misconduct and the disability was caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability was: 1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West Supp. 2002).

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the veteran's own willful misconduct, which was caused by 
VA treatment, and such additional disability must be either 
caused by VA fault, or not reasonably foreseeable. 

Taking each of these elements in turn, VA medical records 
show that the veteran was treated for low back pain radiating 
to both lower extremities, with occasional stress 
incontinence, on numerous occasions during 1997, which failed 
to improve with conservative treatment.  An evaluation in 
January 1998 disclosed a right herniated nucleus pulposus at 
L4-5.  He was hospitalized from January 19 to 21, 1998, for 
right L4-5 microdiscectomy.  The surgery was accomplished 
without complications, and the pathology report disclosed 
fragments of soft tissue consistent with degenerating 
fibrocartilage, with no inflammation in the specimen.  

However, when he returned to have his sutures removed on 
January 29, 1998, the wound was noted to be erythematous, 
with pus expressed with suture removal.  He failed to improve 
with oral antibiotics, and was hospitalized from February 4 
to 7, 1998, for revision of the lumbar wound.  However, the 
veteran continued to experience pain and other 
symptomatology, and was again hospitalized in March 1998.  A 
MRI scan showed recurrent lumbar spinal epidural abscess, as 
well as deep soft tissue infection and evidence of diskitis.  
He underwent a repeat lumbar wound revision, which disclosed 
purulent exudate overlying the right L4/5 lamina and 
thickened annulus of the disk on the left side.  
Subsequently, on March 16, he underwent placement of a 
Hickman catheter, for the administration of long term 
antibiotics; the diagnosis noted on that operative report was 
osteomyelitis.  

He was discharged on March 21, 1998, and outpatient records 
dated through April 1998 show his treatment with intravenous 
antibiotics.  On April 17, 1998, while still on antibiotics, 
a neurosurgery consult was obtained, which resulted in an 
impression of left L5 radiculopathy from inflammatory 
reaction at L4-5.  At that time, the nerve root still 
appeared somewhat injured, and the sympathetic tone 
dysregulated.  In addition, the January 2003 VHA opinion 
noted that the veteran's infection had resolved, but he 
continued to have back pain and leg weakness.  The doctor 
also concluded that some of the residual symptomatology may 
be related to the infection.  He explained that patients who 
had post-operative deep infections often continued with 
chronic back and leg pain, which may be related to scarring 
or arachnoiditis.  Thus, the evidence clearly shows that the 
veteran has additional disability resulting from the surgical 
procedures, and there is no indication that he was at fault.  

It must next be determined whether there was VA fault or 
negligence involved in the additional disability.  The 
veteran contends that the staph infection was caused by the 
transfer of a contaminated pillow from the knee of another 
patient with a staph infection to the veteran's low back, by 
a nurse employed at the hospital.  However, he has not 
submitted any medical evidence to support this conclusion, 
and he, as a layman, is not competent to give a medical 
opinion on the cause of the staph infection.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The VHA opinion 
specifically noted that it was unlikely that such a pillow 
transfer between the patients had anything to do with the 
development of the infection, and there is no medical 
evidence of negligence or VA fault in any other aspect of the 
veteran's care.  There is, in sum, no competent medical 
evidence showing any carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part.  

Nevertheless, even without VA fault, compensation may still 
be granted if the event was not reasonably foreseeable.  In 
addressing this question, in an October 2003 addendum to the 
VHA opinion, it was noted that a postoperative staph 
infection was reasonably foreseeable.  The doctor explained 
that postoperative staph infections as well as other 
nosocomial infections were a complication of surgical 
procedures, which had been addressed with the veteran prior 
to the surgery, and his infection was consistent with other 
reasonable foreseeable postoperative complications.  

However, the consent form signed by the veteran on January 
19, 1998, simply noted that the "nature and purpose of the 
operation or procedure, possible alternative methods of 
treatment, the risks involved, and the possibility of 
complications have been fully explained to me," and that he 
understood the procedure to be removal of herniated disc 
material from the low back.  The writer of the VHA opinion 
does not have actual knowledge as to the notice provided to 
the veteran, and while the opinion may be relied upon to 
indicate that the possibility of a staph infection is part of 
the normal notification, he did not provide any specific 
information as to the precise content of the notification.  
For these reasons, and based on the evidence of record, for 
the purpose of determining the veteran's entitlement under 38 
U.S.C.A. § 1151, the veteran cannot be held to have consented 
to the risk of a deep staph infection with spinal abscess, 
possibly osteomyelitis, necessitating two additional 
surgeries, and resulting in additional disability, when the 
evidence does not specifically reflect that he was advised of 
this risk.  Moreover, with respect to the second and third 
surgeries, in February 1998 and March 1998, the record does 
not contain signed consent forms.  

The VHA opinion is clear in stating that a staph infection is 
a foreseeable risk of surgery, even a resistant staph 
infection, but is less clear in whether the veteran's deep 
infection and abscess, necessitating two additional 
surgeries, were foreseeable.  In examining the 
contemporaneous medical evidence, the Board observes that 
when the infection was initially detected in January 1998, it 
was cultured, and the veteran was provided with the 
appropriate oral antibiotic to treat the infection.  The 
infection did not resolve, however, necessitating an 
additional surgery.  The third hospitalization was initiated 
by the veteran through the emergency room, indicating an 
unanticipated event, and the wound was already abscessed by 
this time.  Since, as noted above, there is no indication of 
any VA fault in the level of care provided, this must be 
considered as evidence that the final complication-the 
abscessed wound-was not reasonably foreseeable.  

When, after consideration of all of the lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter, the veteran 
is entitled to the benefit of the doubt in resolving such 
issue.  38 U.S.C.A. § 5107 (West 2002).  In view of the above 
factors, in particular, the lack of documentation of specific 
consent, and the fact that the infection continued to 
progress despite appropriate VA care, the Board finds that 
the evidence is in relative equipoise with regard to the 
question of whether the proximate cause of the veteran's 
additional disability was an event that was not reasonably 
foreseeable.  Applying the benefit-of-the-doubt rule, 
compensation, pursuant to 38 U.S.C.A. § 1151, is warranted 
for additional low back disability resulting from 
unforeseeable consequences of VA surgery.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met, to the 
extent necessary to reach the above determination.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, as the evidence does 
not contain sufficient information of informed consent, and 
the degree to which the veteran's ultimate staph infection 
was foreseeable was not clearly established, the evidence is 
sufficient to reach a decision, with the application of the 
benefit-of-the-doubt rule, and the veteran has not been 
harmed by any failure to satisfy any of the specific 
elements.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005).  





ORDER

Compensation under 38 U.S.C.A. § 1151 for additional lumbar 
spine disability resulting from a staph infection incurred 
during a January 1998 VA hospitalization is granted.



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


